Balio, J.
(dissenting). I agree with the majority that there is no merit to defendant’s contention that prosecutorial misconduct deprived him of a fair trial. I also agree that the trial court erred in its charge to the jury regarding intent. In my view, however, this unpreserved error does not warrant the exercise of our discretion in the interest of justice (see, CPL 470.15 [6] [a]). There was ample evidence to support a jury finding that defendant intended to commit a crime at the time he forced his entry into the premises. (Appeal from judgment of Monroe County Court, Marks, J.—burglary, second degree.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.